EXHIBIT 10.2

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.
 

 
 
AMENDMENT #1 TO THE LICENSE AGREEMENT



This Amendment #1 to the AGREEMENT (“Amendment #1) is made by and between PAION
Holdings UK Ltd (Company Number SC 166791) (“Paion” ) whose principal place of
business is at Compass House, Vision Park, Chivers Way, Histon, Cambridge CB24
9ZR, UK, and Acorda Therapeutics, Inc. (“Acorda” or “LICENSEE”), a corporation
organized and existing under the laws of the State of Delaware and having a
principal place of business at 15 Skyline Drive, Hawthorne, NY 10532.

 
RECITALS


Whereas, Acorda and CeNeS Pharmaceuticals, plc (“CeNeS”) had entered into an
agreement (the “AGREEMENT”), effective November 12, 2002 (the “EFFECTIVE DATE”),
pursuant to which Acorda exclusively licensed certain rights under the PATENT
RIGHTS and LICENSED KNOW-HOW in the TERRITORY; and
 
Whereas, CeNeS was acquired by PAION AG on June 23, 2008 and changed its name
into PAION Holdings UK Ltd; and
 
Whereas, Paion and Acorda desire to amend the AGREEMENT as set forth herein;
 
Now, therefore, in consideration of the foregoing premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows.
 
AGREEMENT
 
1.           Any and all references to CeNeS in the AGREEMENT shall be deleted
and replaced with Paion.
 
2.           Article 3.1 of the AGREEMENT shall be deleted and replaced in its
entirety with the following:
 
3.1           LICENSEE shall, itself or through its AFFILIATES or SUBLICENSEES,
use diligent efforts to effect introduction of LICENSED PRODUCTS into the
commercial market as soon as practicable, consistent with sound and reasonable
business practice and judgment; thereafter, until the expiration of this
AGREEMENT, LICENSEE shall endeavor to keep LICENSED PRODUCTS reasonably
available to the public.  LICENSEE, its AFFILIATES or SUBLICENSEES, shall make
such efforts in the form of the actions (a) - (d) of this Section 3.1
(hereinafter referred to as “Diligence Milestones”).
 
 
(a)
Within twenty-four (24) months of the EFFECTIVE DATE, commence exploratory
studies leading to the validation of a specific therapeutic area of use for the
growth factor gene nrg-2, therapeutic study areas may include, but are not
limited to, central nervous system indications, congestive heart failure and
cardiotoxicity secondary to chemotherapy with tyrosine kinase anti

 
 
 

--------------------------------------------------------------------------------

 
Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.


 
neoplastic agents;  and submit to Paion a due diligence report describing the
exploratory studies; and
 
 
(b)
File an Investigational New Drug (“IND”) application with the U.S. Food and Drug
Administration (“FDA”) for a LICENSED PRODUCT and provide written notice to
Paion of such filing by [***]; and

 
 
(c)
Initiate human clinical trials for a LICENSED PRODUCT and provide written notice
to Paion of such initiation by [***]; and

 
 
(d)
File a New Drug Applicaton ("NDA") with the FDA for a LICENSED PRODUCT by [***].

 
3.           The non-refundable license maintenance royalty and/or advance on
royalties described under Section 4.5 of the AGREEMENT and that is payable to
Paion on January 1 of each year shall be increased from $15,000 to $[***]. If
the TERM of this AGREEMENT expires as set forth under Section 9.1 and LICENSEE
elects to continue the development of a PROTEIN PRODUCT pursuant to the
non-exclusive, perpetual, royalty-free, sub-licensable, worldwide license under
the PATENT RIGHTS AND LICENSED KNOW HOW granted in Section 9.7, then LICENSEE’s
obligation to make the non-refundable license maintenance royalty under Section
4.5 (as above) shall also continue for so long as LICENSEE is developing a
PROTEIN PRODUCT up to and including the date of the milestone payment for the
first approval to market under Section 4.6 (e).
 
4.           Article 4.6 of the AGREEMENT is hereby deleted and replaced in its
entirety with the following:
 
4.6           LICENSEE shall pay to Paion the following non-refundable milestone
payments upon achievement by LICENSEE, an AFFILIATE or SUBLICENSEE of the
milestone events indicated below:
 
(a) upon the EFFECTIVE DATE:  $4,500;
 
(b) upon initiation of the first human clinical trial of a LICENSED PRODUCT that
is a PROTEIN PRODUCT:  $[***];
 
(c) upon initiation of the first Phase III human clinical trial of a LICENSED
PRODUCT that is a PROTEIN PRODUCT:  $[***];
 
(d) upon filing the first NDA with the FDA for a LICENSED PRODUCT that is a
PROTEIN PRODUCT:  $[***];
 
(e) upon being granted the first approval to market commercially a LICENSED
PRODUCT that is a PROTEIN PRODUCT in any country chosen from the group
consisting of the United States, Canada, the United Kingdom, France, Germany,
Italy, Spain, and Japan:  $[***];
 
 
 

--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [     ]
and an asterisk*, have been separately filed with the Commission.
 
For clarity, should a PROTEIN PRODUCT be abandoned by LICENSEE, its AFFILIATE or
SUBLICENSEE for any reason following completion of any of milestones (b) through
(e) and LICENSEE commences development of a subsequent PROTEIN PRODUCT, then
LICENSEE shall resume the milestone payments for such subsequent PROTEIN PRODUCT
starting at the event subsequent to the event for which a milestone payment had
already been paid.  Each milestone payment shall be paid only once by
LICENSEE.  If the TERM of this AGREEMENT expires as set forth under Section 9.1
and LICENSEE elects to continue the development of a PROTEIN PRODUCT pursuant to
the non-exclusive, perpetual, royalty-free, sub-licensable, worldwide license
under the PATENT RIGHTS AND LICENSED KNOW HOW granted in Section 9.7, then
LICENSEE’s obligation to make milestones payments under this Section 4.6 shall
also continue for so long as LICENSEE is developing a PROTEIN PRODUCT including
the milestone payment for the first approval to market under this Section 4.6
(e).


5.           [***].


6.           Except as otherwise expressly modified by this Amendment #1, all
terms and conditions contained in the AGREEMENT shall remain unchanged and in
full force and effect.  Any capitalized terms that are not defined in this
Amendment #1 shall have the same meaning ascribed under the AGREEMENT.


IN WITNESS WHEREOF, this Amendment #1 shall become effective on the date when
the last authorized signatory of the parties has executed below.
 
PAION HOLDINGS UK LTD
 
 
By:        /s/Abdel Omari                                               
Name:   Abdel Omari
Title:      Director
Date:     15/3/2012                                                      
 
 
By:       /s/M. Sôhngen                                               
Name:  M. Sôhngen
Title:     Director
Date:    15/3/2012                                                      
ACORDA THERAPEUTICS, INC.
 
 
By:       /s/ Ron Cohen                                               
     Ron Cohen, M.D.
     President & CEO
Date:    March 13, 2012                                           
 
 
 














 
 

--------------------------------------------------------------------------------

 
